1 Reported in 233 N.W. 316.
After a verdict for defendant, plaintiff appeals from the order denying his motion for a new trial.
University avenue is the main artery between St. Paul and Minneapolis. Raymond avenue crosses it near the western boundary of St. Paul. March 11, 1928, about five p. m. plaintiff drove his touring car down Raymond avenue onto University avenue and attempted a "U" turn on the intersection, his intention being to return northward on Raymond. There are double street car tracks on University avenue. Just as plaintiff drove onto University avenue a westbound street car passed behind him. He had gotten back north of the street car tracks when hit by defendant's bus. Plaintiff's own story is that he saw the bus coming "with terrific force * * * better than 35 miles an hour," and that although his automobile was under perfect control, not going more than five or six *Page 555 
miles an hour, he took no precaution to avoid collision. The testimony of disinterested witnesses, passengers on the bus, indicates that plaintiff, after he had turned eastward on University avenue, suddenly and without any warning signal, turned sharply to his left and onto the north side of the street just in time to get hit by the bus.
That is enough, by way of summary of the record, to show how well the verdict is sustained by the evidence. There was no error in the charge. None was suggested at the time, and none is assigned now worthy of comment. The appeal is wholly without merit.
Order affirmed.